 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL notify the above-named employeesifpresentlyserving in theArmed Forces of the UnitedStates oftheir rights to full reinstatement uponapplicationin accordance with the Selective ServiceAct and the UniversalMilitaryTrainingand Service Act, as amended,after discharge from theArmed Forces.WE WILL make whole for anyloss of paytheymay have suffered thoseemployeeswhom we unlawfullylaidoff, discharged,or locked out, in themanner setforth inthe section of the Trial Examiner'sDecision entitled"The Remedy."WE WILL NOTin any other manner interfere with,restrain,or coerce ouremployeesin the exercise of rights guaranteed them by Section7 of the Act.All of our employeesare free to become or refrain from becoming membersof the above-namedUnion, or any otherlabor organization.SERV-AIR INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, Sixth"FloorMeacham Building, 110 West Fifth Street,Forth Worth,Texas 76102, Tele-phone 335-4211,Extention 2145.Carpenters Local Union No.1849,affiliatedwith the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOandWilliam H.Parker.Case 19-CB-1074.October 25, 1966DECISION AND ORDEROn May 10, 1966, Trial Examiner James R. Hemingway issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National LaborRelationsBoard hasdelegated its powers in connection with this case to a three memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent they are consistentwith our Decision herein.161 NLRB No. 29. CARPENTERSLOCAL UNIONNO. 1849425,We do not agree with the Trial Examiner's findings that the East-ernWashington Agreement was, by its terms, limited to new hiresor was not intended to apply to existing employees. The critical con-tract clause in question provides that "when workmen . . . areneeded,the Employer will notify the proper Union of number andclassification of employeesneededand it shall be the responsibilityof the Union to refer the necessary men required by the Employer."[Emphasis supplied.] In our opinion, the Trial Examiner has placedtoo narrow an interpretation on the contract clause by concludingthat the word "needed" limited the contract application to only thosecases where additional employees are needed over and above presentemployees, wherever located, whose services could be utilized.This very question of interpretation was considered by the Boardin almost identical circumstances inLocal 542, International Unionof Operating Engineers, AFL-CIO.'There the Board refused toapply a narrow construction to similar provisions in the contractrelating to the hiring hall. On the contrary, the Board there foundthat the overwhelming practice in the construction industry was thatthe contractor would first attempt through the hiring hall to secureall needed employees from among the available local labor force. Thesame logic and rationale applied there applies in the instant case. Aswe said inLocal 542, supra,to accept the Trial Examiner's conclu-sions would permit a contractor to hire as many men as he desiredoutside the Union's area and then, because they are then not "needed"after they have been hired, bring them into the area notwithstandingan exclusive contract referral system. Clearly, such a constructionwould sanction a practice contrary to that prevailing in the construc-tion industry.In such circumstances, we conclude that the Eastern WashingtonAgreement requires that the Employer first utilize the referral sys-tem in initially securing employees to work in Local 1849's jurisdiction.As the record shows that Parker was not referred to the Employerpursuant to the terms of the contract, we find that Respondentssteward was within his rights in questioning Parker's status on thejobsite.We also find that Parker was not denied clearance or referralbecause of his lack of membership in the Respondent Local but, rather,was removed from the job because his status as an employee on the jobviolated the Employer's contract with the Respondent. Accordingly,we shall dismiss the complaint.[The Board dismissed the complaint.]1151 NLRB 497(Ralph A. Marino, General Contractor). 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEThe complaint herein, issued on October 15, 1965, based on a charge filed byWilliam Parker, an individual, on August 4, 1965, against Carpenters Local UnionNo. 1849, affiliated with United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Respondent, alleged violations of Section 8(b)(2)and (1) (A) of the Act.'On October 25, 1965, Respondent wrote a letter to the Acting Regional Director,denying the commission of the unfair labor practices alleged. The letter wasreceived on October 26, 1965, but no contention is made that it was filed too late.On November 3, 1965, Respondent, by attorney, filed a formal answer admittingcertain allegations but denying the alleged unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner James R. Hem-ingway at Richland,Washington, on November 30, 1965. At the outset of thehearing,motions were made to amend the pleadings in certain minor respects.These motions were granted. At the conclusion of the hearing, the parties waivedoral argument but requested time within which to file briefs. A time was fixed andwas later extended.Within such extended time a brief was received only fromRespondent.Ruling on Respondent'smotion to dismiss on the merits was reservedand is now denied for the reasons herein set forth.Upon my observation of, the witnesses and all the evidence in the case, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THEEMPLOYERCharles T. Parker Construction Company,2 herein called the Company, is anOregon corporation with its offices and principalplace of businessin Portland,Oregon. It is engaged as a general contractor in the building and constructionindustry.During the past year, it performed constructionservices in excess of$100,000 for customers located outside the State of Oregon and it received sup-plies and materials originating outside the State of Oregonvalued in excess of$50,000. In the course of its operations, the Company employs,among others,carpenters.The Respondent does not contest jurisdiction, and I find that the Board hasjurisdiction, and that it will effectuate the policies of the Act to assertjurisdictionherein.U. THE RESPONDENT AS A LABOR ORGANIZATIONThe Respondent is a labor organization representing about 800 carpenters inEastern Washington and Northern Idaho. At all times material hereto the Respond-ent had a collective-bargaining agreement with the Inland Empire Chapter of theAssociated General Contractors of America, Inc.III.UNFAIRLABOR PRACTICESA. Restraint and coercion1.Parker's employment and terminationThe Company, in early 1965, began constructionof a transmissionline for theWashington Public Power Supply System from Vantage Substation in central Wash-ington to the 100 North area of the Hanford Atomic Energy Site in Washington.The work involved the installation of foundations, the erection of towers,and thestringing of transmission lines. Among the workmen employed by the Company, itused carpenters in the construction of forms for the transmission towers. The workproceeded through the territorial jurisdiction of three Capenterslocal unions, onein Ellensburg, one in Yakima, and the Respondent's in Pasco. The first two localswere parties to a collective-bargaining contract with the Mountain Pacific Chapterof the Associated General Contractors, which contract was known as the WesternWashington agreement, whereas the Respondent was a party to anagreement129 U.S C, Sec. 151,et seq.2 The Charging Party is no relation to the party whose name this Company bears. CARPENTERS LOCAL UNION NO. 1849427known as the Eastern Washington and Northern Idaho agreement, herein calledthe Eastern Washington agreement. The dividing line between the area covered bythe two contracts is the 120th meridian,a line appearing on maps but not identifi-able on the landscape .3The work began in April 1965 neat Ellensburg. By June 1965 the work hadprogressed to a point near the 120th meridian.In the latter part of June,beforereaching the Columbia River which was east of the 120th meridian at the con-struction line, the Company had reduced its carpenter crew,partly in anticipationof hiring men through the Respondent,but also because of a shortage of material.Because of the latter,work was shifting between points close to the river andpoints farther west.As is customary when contractors are moving from the jurisdiction of one localcraft union to another, the Company held a precontract conference with theRespondent's business agent in order to become acquainted with Respondent's rulesand to learn of the availability of men. Lawrence Guthu, construction superin-tendent for the Company, understood that when he called for men through theRespondent's hiring hall, the men called for would be dispatched by the Respond-ent.He also understood that members of other locals, in order to work in thejurisdiction of the Respondent, would, by union rules, have to have a permit fromthe Respondent to work in that jurisdiction. He believed that if a member of asister local had a permit to work in Respondent's jurisdiction,the Company couldrequest the Respondent to clear him. He did not, however, know that the Respond-ent would require that members of sister locals already employed would have todo more than clear with the Respondent by getting a permit to work in Respond-ent's jurisdiction.Because neither the Respondent nor the Company was aware of the exact loca-tion of the 120th meridian they could not reach agreement thereon at the prejobconference.Respondent's business agent, Guy Adams, testified that, at the timeof that conference, the Company was working on top of the mountain (inferentiallythe Saddle Mountains),and that he and the Company's representatives agreed that,when the work moved closer to the river, the latter would order some men fromthe Respondent under the Eastern Washington agreement. The Company expectedtomove back and forth "across that line" until the job was finished. Adams testi-fied that, when the woik moved to the east side of the river, "it would all becovered by this [EasternWashingtonAGCY contract" The record does notreveal the date on which the Company (not previously a party to the EasternWashington agreement) signed a contract with the Respondent, but I presume thatthiswas done before the work crossed the river, because Adams testified that, whenthe work got near the river, the Company ordered men and they were dispatched.He also testified at another point that he would not have suppliedmen unless hehad had a contract with the Employer. The carpenters dispatched by the Respond-ent worked together with three remaining carpenters from the Yakima and Ellens-burg locals on the work which shifted back and forth between the mountains andthe river. Guthu contemplated taking these three men with him when he crossedthe river, but one was injured and became unavailable, and another decided to gohome. The only remaining one was William Parker, a member of the Yakima local,who had, however, been dispatched to the Company by the Ellensburg local.In anticipation of working in Respondent's jurisdiction, Parker, in late June 1965,had spoken with Guy Adams, Respondent's business agent, and asked if he couldget a permit by mail from Respondent instead of losing time from work by goingto the Respondent'soffice in Pasco. Adams told him he could.Parker showedAdams his working card from his own local, which revealed his dues as paid up.IfAdams surmised that Parker had in mind continuing to work for the Companyin the Respondent's jurisdiction and if he knew that Respondent might raise anyobjection to Parker's continuing on that job in its jurisdiction,he said nothing toParker about it. Parker testified that he wrote for a working permit, paying therequired fee, and received one from the Respondent by mail on July 1, 1965, whichwas good for the month of July. Parker actually receivedtwo slips, one called"Official Referral Slip," of the Columbia River Valley District Council, on whichwere listed the numbers of seven locals, including those of Respondent, the Yakima,and the Ellensburg locals, for which he had paid $1, and another card entitled'The Respondent'sterritorial jurisdictionwas not established in the record, butpresumably It, also, extended to the 120th meridian. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Temporary Working Card," issued by the Respondent, for whichhe had paidRespondent about $7.25. Bothwere essential to enable amember ofa sister localto work in Respondent's jurisdiction.On July 6, 1965, Parker was strippingforms onthewest side of the river.Superintendent Guthu told Parker that, when he was throughthere,he shouldcome over to the east side. On the morning of July 7, 1965, therefore, Parkerappeared ready for work on the east side of the Columbia River .4 About 7:40 a.m.that day, 20minutesbefore startingtime,William Bateman,theRespondent'ssteward, approached Parker and asked if he had a dispatch slip from the Respond-ent. Parker said that he did not have. Bateman quoted Parker assaying that hedid not needone. Batemantold Parker that he would have to have a dispatch slipor he could not go to work. According to Parker, whom I credit, hetold Batemanthat the latter would have to tell the foreman that.Bateman saidthat the foremanknew all about it. Parker stated that that was not good enough, thatBatemanwould have to tell the foreman in Parker's presence. The two of them then wentto the foreman, Arthur Izer, and Parker told Izer thatBatemanhad told him hecould not work, that he was being taken off the job because he did not have adispatch slip, and that he wanted two men who were standing nearby towitnesswhat was being said. Bateman denied that he was "taking Parker off the job."According to Izer, Bateman said that Parker would have to have a dispatch slipbefore he could go to work. Parker offered to showBatemanhis dispatch slipfrom the Ellensburg local, his working permit received from the Respondent, andhis receipts for assessments paid, and he claimed that he was on the job legally,that he had met all the requirements of the local, that he was already on the pay-roll and that he expected to draw pay until he was terminated, and that, when hewas terminated, he expected a written statement as to why he was terminated.Foreman Izet said that if Parker wanted a written statement, he would better waituntil Superintendent Guthu arrived so he could give the statement. Izer then busiedhimself with getting the carpenters to work. When he returned to Parker, Guthustillhad not arrived; so Izer told Parker that the latter should write up somethingthat he thought would explain the situation and then, ifhe (Izer)found it accept-able, he would sign it. Parker thereupon wrote the following statement:7-7-65Hanford, Ore.100 NW. H. Parker is being removed from Charles T. Parker Payroll this datebecause of a question arising regardingsaidW. H. Parker having a dispatchslip from Carpenters Local 1849 Pasco, Wn.The Steward on the job Mr. Murray Bateman has informed me that hecannot work without a dispatch slip.Signed ----------------------------------Carpenter ForemanIzer signed the statement, and Parker picked up his tools and left. On the way out,Parker met Guthu and apparently stopped to explain the reason for his departure,for he showed Guthu his termination slip. Guthu testified that he told Parker to"come on back," thinking to take the matter up with the Respondent, but Parkerdeclined, saying that he had what he wanted. Parker delivered his cap and badgetoGuthu and left.2.Additional relevant factsBefore becoming a member of Local 770 in Yakima, Parker had twice been amember of Respondent. During the period of his membership, members seekingwork through the Respondent had registered on an out-of-work list. When thename of a member of that local or of another reached the top of the list, hewould be given a dispatch slip If he were a member of a sister local, he wouldalso receive, at that time, a permit to work in the Respondent's jurisdiction. Butno one was given a permit until he had been dispatched to a job. Thus, the factthat Parker, in this case, was given a permit by Respondent without previouslyhaving been given a dispatch slip would, in itself, suggest that the Respondenthad approved of Parker's continuing on the job on which he was already employed.'The location of the crossing is not shown in the record From such evidence as isavailable in the record, and by use of a map, I infer that the crossing was made intothe lower part of Grant County,Washington,south of the Saddle Mountains,where theColumbia River is running in a generally north and south direction. CARPENTERS LOCAL UNION NO. 1849429Parker had been a member of Respondent within 4 years before the date ofthe hearing,but the exact date was not shown. Because of that,Parker wouldhave been privileged to register on the Respondent'sA (out-of-work)list.TheRespondent also maintained B and C lists. The B list was for members of otherlocalswhich belonged to the Columbia River District Council. The C list wasfor all others.Those on the A list would have preference in employment overthose on the B and C lists.Itmight appear that if Parker had been registered onthe A list, an employer for whom he had worked in the past year could, undera clause in the Eastern Washington AGC agreement,have called for him by nameand he would have been dispatched.However, Parker was not registered on theA list,,'and, in any event, the Respondent apparently interpreted that provision ofthe contract to mean that,if,within the past year,a carpenter had worked withintheRespondent's jurisdiction for a particular employer, the employer could callfor him by name. Since the Company had not previously worked within the juris-diction of the Respondent,its request for Parker would, I deduce, not have beenhonored even if Parker had been registered on the Respondent'sout-of-work list.Although the Eastern Washington agreement contained a union-security pro-vision, thiswas not involved here. The Respondent relies on provisions of thecontract reading:ArticleV-HiringSection 1. .(c)The employer shall give preference in hiring to local men who arequalified to perform the work.Section 3. (a).When workmen other than those described in Sec-tion 1 (b) of this Article [employees whom an employer may call for byname], are needed, the Employer will notify the proper Union of numberand classification of employees needed and it shall be the responsibility of theUnion to refer the necessary men required by the Employer.(b) It is recognized that the Union is the principal[,] but not necessarilythe sole, source of procuring workmen... .The Columbia River District Council has working rules relating to the mainte-nance of out-of-work lists. One provision relates to A, B, and C out-of-work lists.Another provision therein reads: "All members seeking employment within thejurisdiction of any of the Locals affiliated with The Columbia River DistrictCouncil of Carpenters who are in possession of a paid-up Council Working Cardshall be eligible to register for work on the out-of-work list of an affiliated Localand will be referred for work when their name appears at the top of the list inaccordance with the dispatch procedure of the respective Local Union."The Respondent's bylaws apparently provide that "All members mustsecure areferral slip in writing from the Office of the Business Representative before goingtowork on any job." This provision plus a constitutional provision making mem-bers of any local who are working in the jurisdiction of another local subject to thebylaws of the latter local enable the Respondent's business agent to prefer chargeswith the Columbia River District Council against any member who procures hisown job without going through the Respondent'shiring hall. If the charges aresustained, the guilty member may be fined.3.Contentions and conclusionsThe General Counsel contends that Parker had been properly dispatched byanother local to the job with the Company, that, because the work was progressivein character,moving from one jurisdiction to another,Parker was an existingemployee rather than a newly hired one when the work entered the Respondent'sjurisdiction, that, because of this, the Company was not obligated to dischargeParker and replace him with a newly hired one, and that the Respondent causedParker's discharge because Parker was not a member of and/or had not beendispatched to the job by the Respondent. The Respondent takes the position thatitwas merely enforcing its contract with the Company. It argues that the contractdoes not permit an employer to bring into its jurisdiction any but key men (mean-ing supervisory employees) and that, when an employer comes into Respondent'sjurisdiction to perform contract work, that employer must hire his carpenters'By the Respondent's interpretation of the contract, a man who registered in the out-of-work list after the job was started in Respondent's jurisdiction would not havebeen privileged to work on the employer's call by name. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough the Respondent's hiring hall whether he is beginning a new job or ismerely progressing into the Respondent's jurisdiction on a job commenced else-where.It is the Respondent'sposition that, in the latter situation,it is the obliga-tion of the employer to discharge all existing employees when the work crosses theline into the Respondent's jurisdiction and to hire new employees through theRespondent's hiring hall.The complaint does not allege and the General Counsel does not contend thatthe Respondent's maintenance of A, B, and C lists of job seekers or that Respond-ent'sadministration of its hiring hall have resulted in discriminatory practicesgenerally.And we are not here concerned with the Respondent's right to disciplineitsown members or members of sister locals within its jurisdiction. The solequestion is whether or not the Respondent caused the Company to discriminate inregard to Parker's hire and tenure of employment in violation of Section 8(a)(3)of the Act. This depends on (1) whether or not Respondent did, in fact, causeParker's discharge and, if it did, (2) whether or not the Respondent was actingwithin the provisions of the Eastern Washington agreement, which is acknowledgedto be valid.On July 7, 1965, Respondent's agent, Steward Bateman, first told Parker,alone,that Parker could not work without a dispatch slip. Later he made a state-ment in the presence of Foreman Izer that Parker would have to have a dispatchslip before he could go to work.Bateman,himself, denied that he had said thatParker could not go to work without a dispatch slip, but his denial was not onlycontrary to the testimony of Parker and Izer, but was contrary to a statementwhich Bateman had given a Board agent between the time of the filing of thecharge and the date of the hearing. Whatever limitation of meaning might havebeen in Bateman's mind, it was not expressed to Parker and Izer. He did not, andwould not be imagined to, select his words with such semantic nicety as to expressa limited meaning by saying: "I recommend that you get a dispatch slip beforeyou start work or I shall be obliged to report your failure to do so to the businessagent, who, if you go to work without a dispatch slip, will probably prefer chargesagainst you with the Columbia River Valley District Council and you may expectto be fined as a consequence." It is much more likely that Bateman used a cus-tomary shortcut and made the statement which Parker and Izer attributed to him,and I so find.IfBateman's statement were made to an employee alone and thelatter quit as a conssequence, the presumption would be that the employee quit toavoid the discipline he could expect as a union member if he went to work. Buta statement such as, "This man cannot work without a dispatch slip," made in thepresence of a management representative who is responsible for keeping the jobgoing's couldcarry adifferent connotation.Thisstatement made in Izer's presencewould be tantamount to telling the Company that, if it continued to employ Parkerwithout a dispatch slip, the Respondent would take action to compel compliancewith its wishes? That this meaning was in Izer'smind appears from his testimonyof what,in his experience,happens if the steward's instructions are disregarded:.. probably the first thing they [would] do would [be to] call the BusinessAgent out there and then they would probably shut the job down, although itand I don't think they would."On all the evidence, I find that the Respondent did cause the Company toterminate Parker's employment. Guthu's statement to Parker, as the latter wasleaving, to "come on back" cannot be considered as a revocation of Izer's act ofterminating Parker in view of Guthu's testimony indicating that he would not haveworked Parker without the Respondent's approval. The evidence is also quite clearthat the Respondent's approval would not have been given while the Respondenthad men on its own out-of-work list .8If the Respondent had caused Parker's termination because he had been hiredin violation of a lawful agreement,the Respondent would have been acting within6Normally,Superintendent Guthu did the hiring and discharging,but Guthu testifiedthat when he was not on the job,Izer was in charge.I find that Izer could terminateParker,but in any event Guthu did not rescind Izer's action.7 Local Union No. 742, United Brotherhood of Carpenters and Joiners of America(J.L. Sammons Company, Inc.),157 NLRB 451;Local Union No. 592,United Brother-hood of Carpenters and Joiners of AmericaAFL-CIO(Brunswick Corporation),135NLRB 999.9 The Respondent had about 50 to 75 men on the list.The Company hired no more than.8 or 10 from the Respondent. CARPENTERSLOCAL UNIONNO. 1849431itsrights.9But if there was no agreement requiring the Company to hire anew,and through the Respondent, all carpenters to be used for work to be done inRespondent's jurisdiction, then the Respondent would have had no justificationfor causing the discharge of Parker.10 The Respondent contends, however, that itscontract did so provide. With this I do not agree. A reading of the Eastern Wash-ington agreement discloses only that when the employer "needs" men, he isrequired to notify the Respondent and the Respondent is then obligated to furnishthem, and that when (in Respondent's jurisdiction) the employer "hires" men,he is to give preference to local men. The word "hire" implies a new employmentrather than the continuation of an old one." The word "needs" clearly impliesbeing without employees, a situation which did not exist here with reference toParker, who was already in the employ of the Company on a continuing job atthe time the work crossed the Columbia River.Witnesses for the Respondent showed a marked tendency to confuse the termsof the Eastern Washington agreement with its own laws, rules, or unwritten prac-tices.12The Company would have been bound by the terms of the agreement butnot by the Respondent's laws or unwritten practices which were not incorporatedin the agreement. The Respondent argued that, even if the agreement did notexpressly provide for employing only men dispatched by Respondent, that was theinterpretation placed on the agreement by the parties who negotiated it.13 Con-ceding for the sake of argument that the agreement was subject to interpretation andhad been so interpreted by the parties who negotiated it, I find no basis for findingthat the Company, not a party to the negotiation of the agreement, and notfamiliarwith that interpretation, was bound by such an interpretation merelybecause it had adopted the contract as written when it signed a compliance agree-ment. The Company had a right to rely on the language of the agreement as it wasgiven to it. As between the Company and the Respondent there was a new contract.Parker, as a member of a local affiliated with the same International as Respond-ent, knew, undoubtedly, that, under the International's constitution, he could notwork in Respondent's jurisdiction without permission of Respondent.14 However,the Respondent had issued to Parker a permit to work in its jurisdiction. Respond-ent argues that a permit merely privileged a member of a sister local to registeron the appropriate out-of-work list, not that such member could get a job withoutbeing dispatched. I find, however, that Respondent was, deliberately or not, ambiguouseHod Carriers,Building and Common Laborers'Union of America,Local No. 324 (RoyPrice Inc.),121 NLRB 508, 134 NLRB 661. Respondent relies upon this decision here.However,that case is distinguishable,because there the employer and the union had atacit agreement that in a particular county the employer would employ only those laborerswhom the union had cleared See alsoInternational Union of Operating Engineers, LocalNo. 98,AFL-CIO (Consolidated Gas & ServiceCo ), 155 NLRB850;Plasterers&CementMasons Local Union394,145 NLRB 188,194 ("The . . . contractors shall requisition allworkmen who are to be employed in the bargaining unit from the local hiring hall . .") ;Millwrights and Machinery Erectors Local UnionNo.2471(Otis Elevator),135 NLRB 79.'°LocalUnion No. 592,United Brotherhood of Carpenters and Joinersof America, AFL-CIO (Brunswick Corporation),135 NLRB 999;Hoisting and Portable Engineers,Local 4(Standard Contracting Co), 140 NLRB 78511Under the definition of "employ"inWebster's New Collegiate Dictionary(1961),which is ". . . (2) [T]o make use of services of," the meaning of "employ"Is comparedto that of"hire" : "Employ...stresses the use of a person's services;hire, the act ofengaging a person's services for compensation "77 For example,Business Agent Adams testified that an employer can bring into Re-spondent's jurisdiction only his supervisory personnel and that he would have to dis-charge other employees and call for men out of Respondent's hiring hall,and "under thisagreement,"this would be true even in cases where the contract work did not start withintheRespondent's jurisdiction but started elsewhere and progressed into Respondent'sjurisdiction.Respondent's counsel conceded that there was no provision in the contractwhich spelled this out. Harlon Brown, president of the Washington State Council of Car-penters since 1961, and before that a business agent of the Respondent,testified to thesame thing-" . . .the contract says he can't bring in people, he can't bring them in."When questioned aboutwhere thecontract so provided,Brown testified,"I can tell you,this is the way it is workinganyhow."19Respondent offered in evidence a copy of "Superintendents'Manual 1965-1968" issuedby the Inland EmpireChapter of AGC,which lists the hiring hall for Carpenters, Mill-wrights, and Pile Drivers as "Exclusive Non-discriminatory."There is no evidence thatthe Company was furnished with a copy.14 SeeCarpenters Local #40(Stop & Shop,Inc.),143 NLRB 142. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDin its reference to a permit. Two permits were actually involved-one from theDistrict Council to which any member of a local which, itself, was a member ofthat Council could get; the other permit wasone issuedby Respondent. The former-did not entitle a memberof a sisterlocal to get his own employmentin the juris-diction of the local in which he sought work. With reference to the one issued bytheRespondent, Parker testified that, when he was -a member of Respondent, itwas Respondent's practicenot to issuesuch a permit until a man was dispatchedto a job. Hence, he would, in suchcase,have both the permit and the dispatch slip.The issuance by the Respondent of a permit to Parker for the month of July, 1965,-without giving him a dispatch slip at the sametime, suggeststhat Respondent didnot deem a dispatch slip to be needed in this case since Parker was already in the,Company's employ.I notethatRespondent'sbusinessagent supplied ForemanIzer,who was a member of a sister local, with a work permit but not a dispatchslip.Although her, as a supervisor, was recognized as entitled to be brought intothe jurisdiction by the Company, his situationof being onthe payroll beforecomingin (andas therefore not needing to be dispatched)was parallelto Parker's.On the entire record, I find that Respondent caused the Company to terminateParker's employment because Parker had not been dispatched by Respondent asrequired by practices sought to be enforced by Respondent but not as requiredby the terms of the contract between the Company and the Respondent. AlthoughParker was a member of a sister local, this, I believe wasnot, by itself,a motivat-ing factor in Respondent's conduct. It is involved only to the extent that Parkerwas not registered with Respondent. However, Respondent's insistanceupon com-pliance with its unilaterally established hiring rulesas a basis for causingParker'stermination, alone, establishes a violation by Respondent of the Act since theeffect of Respondent's conduct was to cause the Companyto dischargeParker andthereby "to encourage members to perform obligations or supposed obligations ofmembership." 15Accordingly, I find that Respondent, by causing the Company to terminateParker's employment in violation of Section 8(a)(3) of the Act, violated Section8(b)(2) and (1) (A) of the Act.Upon the basis of the foregoing findings of factand upon theentire record inthe case I make the following:CONCLUSIONS OF LAW(1)Charles T. Parker Construction Company is an employer engaged in com-merce withinthe meaningof Section 2(2), (6), and (7) of the Act.(2) The Respondent is a labor organization within themeaning ofSection 2(5)Of the Act.(3) By causing said Charles T. Parker Construction Company to dischargeWilliam H. Parker on July 7, 1965, the Respondent has engagedin unfair laborpractices affecting commerce within the meaning of Section 8(b)(2) and (1)(A)Of the Act.(4)The aforesaid unfair labor practices are unfair labor practicesaffecting.commerce within themeaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of law and the entire recordin the case, I herebymakethe following:[Recommended Order omitted from publication.]"Radio Officers'Union [BullSteamship]v. N.L.R.B.,347 U.S. 17, 52.United Steel Fabricators,Inc.andInternational Union of Elec-trical,Radio and Machine Workers, AFL-CIO.Case 23-CA-2184.October 25, 1966DECISION AND ORDEROn July 25, 1966, Trial Examiner Benjamin B. Lipton issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in unfair labor practices as alleged in the com-161NLRB No. 36.